DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application filed on June 29, 2021. Claims 1-20 are Canceled. Claims 21-40 are New. Claim 21-40  currently pending and have been examined.

Claim Objections
Claims 21-33, 36 and 37 are objected to because of the following informalities:
In claim 21, the phrase should read, ““the outer surface of the third layer being selectively connected to a perimeter of the first layer, and
Claims 22-33 are also objected to for their incorporation of the above through their dependencies of claim 21.
In claim 26, the phrase should either read, “wherein the central portion is perpendicular to the first leg and the second leg” OR “the central portion [[is]]being perpendicular to the first leg and the second leg.”
In claim 32, the phrase should read, “wherein the third and fourth layers simulate,[[ing]] respectively,
In claim 36, the word should be “comprises” for subject-verb agreement.
In claims 36 and 37, the phrases should read, “one or more [[of]] simulated gallstones” to correct the grammar.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 9,922,579 (“the ‘579 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Generally, claim 21 of the instant application recites a first layer (liver layer), a second layer (gallbladder layer), a third layer (fascial layer), a frame, and a support.
Generally, claim 23 of the ‘579 patent recites a first layer (liver layer), a third layer (gallbladder layer), a second layer (fascial layer), a fourth layer (peritoneum layer), a frame, and a support.
Therefore, claim 21 of the instant application is broader and encompasses everything of claim 23 of the ‘579 patent, so the terminal portion of any patent granted on claim 21 must be disclaimed. 

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of U.S. Patent No. 11,049,418 (“the ‘’418 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Generally, claim 34 of the instant application recites a liver layer; a fascia layer with a majority of its interior not attached to the liver layer so it remains mobile to separate away from the liver layer; and a gallbladder layer attached to the fascia layer with selectively placed attachments.
Claims 7 and 9 of the ‘418 patent collectively recite a liver layer; a fascia layer with a pocket and a majority of its interior not attached to the liver layer so it remains mobile to separate away from the liver layer; a gallbladder layer attached to the fascia layer with selectively placed attachments; and a peritoneum layer.
Therefore, claim 34 of the instant application is broader and encompasses everything of claims 7 and 9 of the ‘418 patent, so the terminal portion of any patent granted on claim 34 must be disclaimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites, “the outer surface of the third layer being selectively connected to a perimeter of the first layer” and “the second layer being selectively connected to the inner surface of the third layer inside the perimeter of the first layer.” The accepted meaning of the term “selectively connected” means that it can be connected or not connected as desired (i.e., the connection and disconnection are reversible, e.g., hook-and-loop connection, magnetic connection, etc.). However, a review of the specification reveals that “selective adherence of one layer to an adjacent layer typically results from the application of adhesive in pre-selected areas and the avoidance of adhesive in strategic areas of the anatomy that demand greater mobility and/or removal relative to the adjacent layer(s)” (¶36, emphasis added). If what Applicant means is that only select portions of the outer surface of the third layer are adhered to just the perimeter of first layer, this should be claimed to make it clear (noting that the transitional phrase is “comprising” so more is possible unless explicitly excluded).
The term “substantially upright position” in claim 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 22-33 are also rejected for their incorporation of the above through their dependencies of claim 21.
In claim 22, there is insufficient antecedent basis for the term “the selective adhesion of one layer to an adjacent layer.” Further, there are multiple possible antecedents for the term “the layers,” making it unclear which layers are “tentable” as a result of the selective adhesion (just the one layer and the adjacent layer? Each layer relative to each other layer? Subcombinations of layers?).
In claim 23, there is insufficient antecedent basis for the term “the selective adhesion between the layers.” Further, there are multiple possible antecedents for the term “the layers,” making it unclear which selective adhesion causes pulling the third layer and/or the second layer in a direction away from the first layer results to create a gap or pocket between the third and first layers.
The terms “substantially perpendicular” and “substantially U-shaped” in claim 26 are relative terms which render the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 (Canceled).
Claims 21, 24, 27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,951,301, Younker ("Younker") in view of U.S. Patent No. 6,336,812, Cooper et al. (“Cooper”).
Regarding claim 21 (New), Younker teaches an anatomical model for surgical training (Anatomical Simulator for Videoendoscopic Surgical Training, Title), comprising: an anatomical portion (procedure pack 82, FIG. 6), including: a first layer having an inner surface and an outer surface interconnected by a top side and a bottom side and a left side and a right side; the first layer having a thickness defined between the inner surface and the outer surface; the first layer being configured to simulate at least one anatomical structure (synthetic liver 88 has inner and outer surfaces interconnected by top, bottom, left, and right sides and has a thickness between the inner and outer surface, FIGS. 6, 7); a second layer including at least one simulated anatomical structure overlaying the first layer (gallbladder 90 lays over liver 88, FIG. 7); a third layer having an inner surface and an outer surface (connective tissue 92 has inner and outer surfaces, FIG. 7); the third layer overlaying the first layer such that the outer surface of the third layer faces the inner surface of the first layer (connective tissue 92 overlays synthetic liver 88 such that the outer surface of connective tissue 92 (i.e., the back side as viewed in FIG. 7) faces the inner surface of liver 88, FIG. 7); the outer surface of the third layer being connected to the first layer (outer surface of connective tissue 92 is connected to liver 88, FIG. 7), the second layer being connected to the [outer] surface of the third layer inside the perimeter of the first layer (gallbladder 90 is connected to the outer surface of connective tissue 92 inside the perimeter of liver 88, FIG. 7).  
Younker may not explicitly teach the outer surface of the third layer being selectively connected to a perimeter of the first layer; OR the second layer being selectively connected to the inner surface of the third layer inside the perimeter of the first layer. However, Cooper teaches attachments 14 (i.e., “third layer,” FIGS. 7, 8, col. 2, ll. 50-54). Attachments 14 overlay liver lobe 15 such that the outer surface of attachments 14 faces the inner surface of liver lobe 15 (FIG. 8). Cooper further teaches the outer surface of attachments 14 being selectively connected to liver lobe 15 (attachments 14 can be hook-and-loop fasteners, for example, FIG. 8, col. 2, ll. 51-55; “selectively connected” means that they can be connected or not). Attachments 14 are not anatomically accurate; they secure the liver lobe to the frame so that it stays upright (FIGS. 7, 8). Optimizing a result-effective variable requires no more than routine skill in the art, and the size of the attachments 14 is a result-effective variable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the size and distribution of attachments 14 of Cooper (up to and including spanning the entire outer surface of liver lobe 15) in order to yield the predictable results of securing liver lobe 15. As such, the outer surface of attachments 14 (third layer) is selectively connected to the perimeter of liver lobe 15 (first layer), and gallbladder 4 (second layer) is selectively connected to the inner surface of attachments 14 via inside the perimeter of liver lobe 15 (FIG. 8, wherein attachments 14 extend along the inner surface of liver lobe 15). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Younker by the attachments 14 of Cooper, optimizing their size/distribution as discussed above. 
Younker may not explicitly teach a frame having a first end interconnected to a second end by a central portion; at least part of the frame being embedded within the first layer with the first end and the second end of the frame extending out from the first layer; and a support; the first end and the second end of the frame being removably connectable to the support to hold the anatomical portion in a substantially upright position with respect to a supporting surface. However, Cooper teaches frame 11 on base 12 (FIG. 7), and one end of frame 11 (screw 13, FIG. 7) is interconnected to the opposite end of frame 11 (other screw 13, FIG. 7) by a central portion of frame 11 (FIG. 7). Screws 13 are removably connectable to base 18 (i.e., “support,” col. 2, ll. 47-50) within housing 17 to selectively hold an anatomical portion (at least liver 15 and gallbladder 4, FIG. 8) in a substantially upright position with respect to a supporting surface (FIGS. 7, 11, col. 2, ll. 46-50; front lobe of liver partially overlaying gallbladder 4, FIGS. 7, 8; upright in a position into which it was moved by a surgeon, i.e., retracted, FIG. 10, col. 2, ll. 56-64).
While Cooper may not explicitly teach at least part of the frame being embedded within the first layer (i.e., simulated front lobe of liver 15, FIG. 8) with the first end and the second end of the frame extending out from the first layer, Cooper does teach that support wires 16 run through, i.e., are embedded in, flexible frame 11 (FIGS. 7-10, col. 2, ll. 58-60), and the ends of the support wires 16 extend out from frame 11 and into base 12. Further, Cooper teaches that frame 11 and support wires 16 are adjacent to and uphold the gallbladder 4 and liver 15 portions of the model (FIGS. 8, 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to relocate the support wires 16 and/or frame 11 of Cooper and embed them in any portion of the model of Younker (e.g., the liver portion as a matter of obvious design choice) with the ends extending out of the bottom thereof in order to be able to secure the upright holding position in housing 17 in order to yield the predictable results of supporting and stabilizing the model in an upright position by a mere rearrangement of parts to yield a functionally equivalent model. 
Regarding claim 24 (New), Younker may not explicitly teach wherein the first and second ends extend out of the bottom side of the first layer. However, see prior art rejection of claim 21. 
Regarding claim 27 (New), Younker teaches wherein the support comprises a supporting base (base 14, FIG. 2) interconnected with an upright portion (tray 32 of procedure pack 20, FIG. 2).
Younker may not explicitly teach the upright portion comprising at least two sockets sized and configured to receive the first end and the second end. However, as discussed regarding claim 21, Cooper teaches that screws 13 (first end and second end of frame) are removably connectable to base 18 (i.e., “support,” col. 2, ll. 47-50) within housing 17 to selectively hold an anatomical portion (at least liver 15 and gallbladder 4, FIG. 8) in a substantially upright position with respect to a supporting surface (FIGS. 7, 11, col. 2, ll. 46-50; front lobe of liver partially overlaying gallbladder 4, FIGS. 7, 8; upright in a position into which it was moved by a surgeon, i.e., retracted, FIG. 10, col. 2, ll. 56-64). One of ordinary skill in the art before the effective filing date would have recognized the equivalence of a male/female screw/screw hole arrangement to a male/female end/socket arrangement. It would have been obvious to one of ordinary skill in the art before the effective filing date to secure the model of Younker as modified by Cooper to the base 14 of the anatomical simulator system 10 order to yield the predictable results of preventing it from moving while performing a procedure, and selecting any known reversible securing means would have been within the purview of one of ordinary skill in the art before the effective filing date.
Regarding claim 29 (New), Younker teaches wherein the first layer simulates at least a portion of a liver (simulated front lobe of liver 15, FIG. 8) and the second layer includes a simulated gallbladder (gallbladder 90 lays over liver 88, FIG. 7).  
Regarding claim 30 (New), Younker may not explicitly teach further including a fourth layer having an inner surface and an outer surface; the fourth layer overlaying the third layer and the second layer such that the outer surface of the fourth layer faces the second layer and the third layer; the fourth layer being selectively connected to the third layer. However, Younker does teach including peritoneum wall 16 as part of an abdominal surgical simulator (FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a peritoneum layer in the procedure pack 82 of Younker between liver 88 and stomach 86 (FIG. 7) in order to yield the predictable results of increasing the realism of the simulation by including more simulated anatomy. In this arrangement of Younker as modified by Cooper, peritoneum wall 16 overlays attachments 14 and gallbladder 90 such that the outer surface of peritoneum 16 faces gallbladder 90 and attachments 14, peritoneum wall 16 being selectively connected to attachments 14 (attachments 14 can be hook-and-loop fasteners, for example, FIG. 8, col. 2, ll. 51-55).
Regarding claim 31 (New), Younker may not explicitly teach wherein the third layer and the fourth layer are planar layers each having a perimeter coincident with a perimeter of the first layer. However, Cooper teaches that attachments 14 (i.e., “third layer”) are planar (FIG. 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date to make peritoneum wall 16 of Younker be planar as it is being laid over a planar layer (liver 88, FIG. 7). Further, as discussed regarding claim 21, optimizing a result-effective variable requires no more than routine skill in the art, and the size (i.e., perimeter) of the attachments 14 and the size (i.e., perimeter) of peritoneum layer 16 are result-effective variables. It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the size and distribution of attachments 14 of Cooper (up to and including spanning the entire outer surface of liver lobe 15) and the size of peritoneum layer 16 (up to and including spanning the entire inner surface of liver 88) in order to yield the predictable results of securing liver lobe 15. As such, in the device of Younker as modified by Cooper, the outer surface of attachments 14 is connected to the perimeter of liver 88 of Younker, and gallbladder 90 of Younker is connected to the inner surface of attachments 14 (from Cooper) inside the perimeter of liver 88 of Younker.
Regarding claim 32 (New), Younker suggests wherein the third and fourth layers simulate, respectively, a fascia layer (third layer is connective tissue 92, i.e., fascia, FIG. 7) and a peritoneum layer (peritoneum wall 16 included as part of an abdominal surgical simulator, FIG. 1; see also prior-art rejection of claim 30). 
Regarding claim 33 (New), Younker teaches wherein the anatomical model is configured to be placed inside an internal cavity of a surgical training device (procedure pack 20 (e.g., procedure pack 82, i.e., the anatomical model, FIG. 6) supported on base 14 within internal cavity 18 of an anatomical simulator system 10, FIG. 1); the internal cavity being formed between a base (base 14, FIG. 1) and a top cover of the surgical training device (pneumoperitoneum wall 16 defines internal cavity 18 of torso 12, FIG. 1); the top cover having an aperture or penetrable simulated tissue region and being tilted to form an acute angle with respect to a horizontal plane (at least some of trocar apertures 22 are oriented at an acute angle with respect to the horizontal plane: wall 16 is curved and base 14 is oriented at an acute angle with the horizontal plane, FIG. 1); [wherein] the anatomical model is positioned a distance opposite the acute angle (procedure pack 20 positioned opposite at least one acute angle formed between an aperture 22 and the horizontal plane, FIG. 1) such that the inner surface of the first layer faces the acute angle and the aperture or penetrable simulated tissue region (when procedure pack 82 as shown in FIG. 7 in its lifted or retracted position is inside the trainer, the inner surface of liver 88 faces the acute angle and the aperture 22, FIGS. 1, 2, 7, col. 4, ll. 8-10).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Younker in view of Cooper as applied to claim 21 above, and further in view of U.S. Patent No. 9,959,785, Tortola (“Tortola”).
Regarding claim 25 (New), Younker may not explicitly teach wherein the frame includes a first leg connected to the first end and a second leg connected to the second end; the first leg and the second leg being parallel. However, Younker does teach placing a procedure pack 20 (e.g., procedure pack 82, i.e., the anatomical model, FIG. 6) inside a torso 12 of an anatomical simulator system 10 (FIG. 1). Further, Tortola teaches mounting a surgical target (e.g., target 85, FIG. 7) on a raised platform (raised features 83a-83e includes a surface having provided thereon a target 85 col. 4, ll. 27-29) inside a surgical simulator (FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the system of Younker and Cooper and fasten screws 13 onto legs in order to yield the predictable results of raising the anatomical model inside the anatomical simulator system 10, and as screws 13 are parallel (FIG. 7), it would have been obvious to one of ordinary skill in the art to make the legs be parallel to one another, i.e., be in an upright orientation. In this obvious configuration, the central portion of frame 11 is at least partially located between the first and second legs as it is located at least partially between screws 13 (FIG. 7 of Cooper).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Younker in view of Cooper and Tortola as applied to claims 21 and 25 above, and further in view of U.S. Patent Pub. No. 2009/0026347, Noon (“Noon”).
Regarding claim 26 (New), Younker may not explicitly teach wherein the central portion is located between the first leg and the second leg; the central portion being substantially perpendicular to the first leg and the second leg to define a substantially U-shaped configuration for the frame. However, Noon teaches a U-shaped flexible wire support frame (wire support means 414, FIG. 4) for flexibly mounting a model (e.g., wing of duck) to a base (body of duck) at aperture 20b (FIG. 7). So, it further would have been obvious to one of ordinary skill in the art before the effective filing date to make the central portion of the frame of Younker as modified by Cooper be substantially perpendicular to the first and second legs as in Noon in order to yield the predictable results of facilitating supporting the model to the base.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Younker in view of Cooper as applied to claims 21 and 27 above, and further in view of U.S. Patent No. 7,325,845, Bartos et al. (“Bartos”).
Regarding claim 28 (New), Younker and Cooper may not explicitly teach wherein the upright portion further comprises a spring-biased plunger in communication with each of the at least two sockets; each of the first and second ends having an angled distal tip and a curved, spherical-shaped or angled detent to securely lock the anatomical portion to the support. However, one of ordinary skill in the art would have recognized and appreciated that any known reversible connection/retention mechanism could be substituted for screws 13 of Cooper. For example, claim 1 of Bartos teaches such a known mechanism: a locking mechanism comprising a support member defining an opening (analogous to instant application’s upright portion 62, FIG. 5); a plunger extending through said opening (analogous to instant application’s plunger 66, FIG. 5), said plunger being selectively movable between an extended position and a retracted position, a detent member (analogous to instant application’s first and second ends that have detent 58, FIG. 4); and a spring biasing said plunger toward said extended position (analogous to instant application’s spring that biases plunger 66, FIG. 5), said spring causing said plunger to move from said retracted position to said extended position;  wherein said detent member defines a slot with which the plunger is engageable when in the extended position (analogous to instant application’s detent 58, FIG. 4, which engages plunger 66, FIG. 5);  wherein said detent member further includes at least one ramp engageable with said plunger when said plunger is in said extended position to urge said plunger toward said retracted position, thereby compressing said spring to store energy therein (analogous to angled distal tip of first and second ends of instant application, FIG. 4); and wherein energy stored within said spring forces said plunger into said slot when said plunger aligns with said slot (spring biases plunger into detent as in FIG. 5 of instant application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the system of Younker and Cooper by any known equivalent retention means (such as the spring-biased plunger and detent member of Bartos) by simple substitution of an equivalent alternative to screws 13 of Cooper in order to yield the predictable results of being able to removably lock the anatomical model to a support.

Allowable Subject Matter
Claims 22, 23, and 34-40 appear to be directed to allowable subject matter.
Claim 22, 23, and 35-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found is U.S. Patent No. 5,951,301, Younker ("Younker") and U.S. Patent No. 6,336,812, Cooper et al. (“Cooper”).
Regarding claim 22 and 23, neither Younker nor Cooper teaches that only select portions of the outer surface of the third layer are connected to just the perimeter of the first layer (i.e., the liver layer) and only select portions of the second layer (i.e., the gallbladder layer) are connected to the inner surface of the third layer inside the perimeter of the first layer such that the first and third layers can tent with respect to one another (and therefore the first and second layers can tent with respect to one another via the third layer).
As set forth above, while it may have been obvious to modify the size and distribution of attachments 14 of Cooper up to and including covering the entire outer surface of the first layer, it would NOT have been obvious to one of ordinary skill in the art before the effective filing date to arrive at the specific claimed arrangement of the connections in order to allow the claimed tenting without the benefit of Applicant’s Disclosure.
Regarding claim 34, similarly, neither Younker nor Cooper teaches “the artificial fascia layer being attached to the artificial liver layer such that the flat outer surface of the artificial fascia layer overlays the flat inner surface of the artificial liver layer such that a majority of a middle portion or portions interior from a perimeter of the artificial fascia layer is not attached to the artificial liver layer and remains mobile to separate away from said artificial liver.”
Claims 35-40 appear to be directed to allowable subject matter by virtue of their dependencies of claim 35.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L KORB/Examiner, Art Unit 3715
                                                                                                                                                                                                 /THOMAS J HONG/Primary Examiner, Art Unit 3715